EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bo Xiao Reg. No 77,872 on 05/26/2022.
In the claims
Claim 1. (Currently amended) A road screen networking system, comprising a plurality of road screen units; 
wherein each road screen unit is configured to acquire information of vehicles within [[its]] the respective road screen unit communication range and to provide the information to the vehicles within the communication range; 
wherein the communication range of each road screen unit is a range between the road screen unit and a next road screen unit in a driving direction; 
wherein each road screen unit comprises: a data acquisition module, a data processing module, and a data transmitting module; 
the data acquisition module is configured to acquire, when a vehicle enters the communication range of a current road screen unit, characteristic data of the vehicle and a speed of the vehicle; the characteristic data comprises vehicle characteristic information or an identification code; 
the data processing module is configured to generate the identification code of the vehicle by using an algorithm based on a color of the vehicle, a type of the vehicle, a number of the vehicle in all vehicles driving into the communication range, and a number of the vehicle in all vehicles currently within the communication range when there is no identification code in the characteristic data, and to update road information and generate alarm information according to the speeds of individual vehicles within the communication range of the current road screen unit, the road information comprises at least relative distances between vehicles within the communication range of the current road screen unit; 
the data transmitting module is configured to transmit the identification code and the speed of the vehicle to the vehicle that enters the communication range, and to transmit the road information to vehicle-mounted units within the communication range of the current road screen unit; and 2Application No.: 16/765,622Docket No.: P200357US00 
wherein the data processing module is configured to update road information and generate alarm information according to the speeds of individual vehicles within the communication range of the current road screen unit by operations comprising: 
calculating, for each vehicle within the communication range of the current road screen unit, a distance between the vehicle and an end point of the communication range of the current road screen unit according to the speed of the vehicle and a time point when the speed of the vehicle is acquired; 
determining, based on the distance, whether condition is normal or abnormal that the vehicle has not passed the end point of the communication range of the current road screen unit; and 
generating the alarm information if the condition is abnormal;
wherein the data acquisition module comprises a data collecting sub-module and a data receiving sub-module; 
the data collecting sub-module is configured to acquire the characteristic data of the vehicle and the speed of the vehicle; 
the data receiving sub-module is configured to receive the identification code and the speed of the vehicle sent by the vehicle-mounted unit, which is installed inside a vehicle entering into the communication range of the current road screen unit from the communication range of a previous road screen unit in the driving direction;
wherein the data receiving sub-module overrides the data collecting sub-module in acquiring the characteristic data of the vehicle and the speed of the vehicle if the receiving sub-module is able to receive the identification code within the characteristic data and the speed of the vehicle.

Claims 2-3. (Cancelled)
Claim 4. (Previously presented)
Claims 5-6. (Cancelled)
Claims 7-8. (Previously presented)
Claim 9. (Cancelled)
Claim 10. (Previously presented)
Claim 11. (Currently amended) A vehicle-mounted unit installed on a vehicle and comprising a data transmitting module and a data receiving module; 
wherein the data transmitting module is configured to transmit an identification code and a speed of the vehicle stored by the vehicle to a road screen unit; and 
wherein the data receiving module is configured to receive the speed and identification code of the vehicle and road information from the road screen unit, 
wherein each road screen unit comprises: a data acquisition module, a data processing module, and a data transmitting module; 
the data acquisition module is configured to acquire, when the vehicle enters a communication range of a current road screen unit, characteristic data of the vehicle and the speed of the vehicle; the characteristic data comprises vehicle characteristic information or the identification code; 4Application No.: 16/765,622Docket No.: P200357US00 
the data processing module is configured to generate the identification code of the vehicle by using an algorithm based on a color of the vehicle, a type of the vehicle, a number of the vehicle in all vehicles driving into the communication range, and a number of the vehicle in all vehicles currently within the communication range when there is no identification code in the characteristic data, and to update the road information and generate alarm information according to the speeds of individual vehicles within the communication range of the current road screen unit, the road information comprises at least relative distances between vehicles within the communication range of the current road screen unit; 
the data transmitting module is configured to transmit the identification code and the speed of the vehicle to the vehicle that enters the communication range, and to transmit the road information to vehicle-mounted units within the communication range of the current road screen unit; and 
wherein the data processing module is configured to update road information and generate alarm information according to the speeds of individual vehicles within the communication range of the current road screen unit by operations comprising: 
calculating, for each vehicle within the communication range of the current road screen unit, a distance between the vehicle and an end point of the communication range of the current road screen unit according to the speed of the vehicle and a time point when the speed of the vehicle is acquired; 
determining, based on the distance, whether condition is normal or abnormal that the vehicle has not passed the end point of the communication range of the current road screen unit; and generating the alarm information if the condition is abnormal;
wherein the data acquisition module comprises a data collecting sub-module and a data receiving sub-module; 
the data collecting sub-module is configured to acquire the characteristic data of the vehicle and the speed of the vehicle; 
the data receiving sub-module is configured to receive the identification code and the speed of the vehicle sent by the vehicle-mounted unit, which is installed inside a vehicle entering into the communication range of the current road screen unit from the communication range of a previous road screen unit in the driving direction;
wherein the data receiving sub-module overrides the data collecting sub-module in acquiring the characteristic data of the vehicle and the speed of the vehicle if the receiving sub-module is able to receive the identification code within the characteristic data and the speed of the vehicle.
Claim 12 (Original)
Claims 13-17 (Cancelled)
Claim 18 (Previously presented)
Claim 19 (Cancelled)

Allowable Subject Matter
Claims 1, 4, 7-8, 10-12, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pfleging-Boss-Saigusa and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1, 4, 7-8, 10-12, and 18 shall be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683